IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 158 MM 2019
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
ANDREW E. GINES,                              :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 10th day of March, 2020, the Petition for Leave to File a Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.